Clakksoh, J.
Sallie B. Tarver, deceased, on 27 January, 1931, made an alleged last will and testament. Clifford Tarver, a son, denied the validity of the will. The court below found the following fact: “That the defendant Clifford Tarver has expressed the purpose of filing a caveat to the will of Sallie B. Tarver and the court finds that there is a bona fide dispute as to the validity of said will.”
All the parties to the action were of full age and sui juris, except the unborn issue of Rosalie Tarver Wade, Wm. H. Tarver, and.Clifford *31Tarver, who were represented by guardians ad litem. All tbe parties interested in tbe controversy are parties to tbis action and bave filed pleadings.
To settle tbe family dispute over tbe validity of tbe will, all tbe parties, except tbe unborn issue above set forth, executed a contract, as set forth in tbe record. Erom tbe findings of fact by tbe court below, can we sustain tbe conclusions of law made by tbe court below? We think so. There was plenary evidence in tbe record to support tbe findings of fact of tbe court below.
In Spencer v. McCleneghan, 202 N. C., 662 (671), it is said: “We think those in esse or in posse are properly represented in this proceeding; all parties who could possibly have any interest in the estate are parties to this action and the infant and all unborn children who might have any interest are properly represented. From a careful examination of the facts as found by the court below, and the judgment rendered, we think a court of equity has jurisdiction in the matter. . . . The policy of the law is to encourage settlement of family disputes like the present, so as to promote peace, good will, and harmony among those connected by consanguinity or affinity. Equity favors amicable adjustments.”
The whole matter of settlements of this kind has been fully gone into recently and cases cited in Reynolds v. Reynolds, 208 R. C., 578 (p. 620, et seq.).
The court below found that the approval of this settlement will eliminate long, bitter, and expensive litigation between members of the same family. the settlement itself will bring peace and harmony. the court below found it to be fair and just to all parties in interest. We see no reason why the settlement should not be approved.
Eor tbe reasons given, tbe judgment of tbe court below is
Affirmed.